DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 7-21 remain pending. Claims 1, 8-9, and 11 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Mattoni on 06/03/2022.

The application has been amended as follows: 
Claim 16 (Cancelled)

Claim 17 (Currently Amended) The diagnosis method of claim [16] 11, wherein the object unavailable for self-diagnosis includes at least one of a RADAR sensor, a LiDAR sensor, an ultrasonic sensor, or a communication module.

Claim 18 (Currently Amended) The diagnosis method of claim [16] 11, wherein performing the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle includes: operating, by the processor, the vehicle to autonomously move to a diagnosis location according to a diagnosis schedule; detecting, by the processor, the at least one diagnosis partner vehicle when the vehicle arrives at the diagnosis location; and diagnosing, by the vehicle, a function and a state of the vehicle in cooperation with the at least one diagnosis partner vehicle according to the diagnosis plan.

Claim 21 (Currently Amended) The diagnosis method of claim [16] 11, wherein in performing the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle, the vehicle induces a third vehicle to depart from a diagnosis area, when an error situation occurs due to the third vehicle during the vehicle diagnosis.
Allowable Subject Matter
Claims 1-5, 7-15, and 17-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (Schiemenz) teaches diagnosing a vehicle that has stopped for a period greater than a reference period. The vehicle travels along a diagnosis travel course autonomously, and diagnoses an object using sensors mounted within the vehicle. The art, however, fails to teach all the limitations of claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664